Motion to amend remittitur granted to the extent that the return of the remittitur is requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and passed upon a question under the Constitution of the United States, viz.: Appellant contended that the ex parte Florida divorce decree granted to Julius Chenu against Eva Chenu in October of 1948 is not entitled to full faith and credit, insofar as it constitutes an adjudication of the marital status of the parties, ‘ ‘ because Florida never had effective jurisdiction either of the ‘ marital status ’ or of Eva Chenu and New York is free to hold that the Florida decree is void in this [New York] State ”, The Court of Appeals held that the Florida decree is entitled to full faith and credit. [See 11 N Y 2d 688.]